I)IS]VIISS;   Opinion issued October   9, 2012




                                                 In The
                                Qtmtrt uf                 piaki
                         ‘ftt! E1itrirt uf                    at t1at1a
                                       No. 05-12-0031 1-CV


                                JOYCE DAVIDSON, Appellant

                                                   V.

                   DELANO GORDON ANI) DENISE GORDON, Appellees


                        On Appeal from the County Court at Law No. 4
                                    1)allas County, Texas
                            Trial Court Cause No. CC-I 1-07840-I)


                              MEMORANDUM OPINION
                            Before Justices Bridges, Richter, and Lang
                                   Opinion By Justice Bridges

       By letter dated April 13, 2012, we directed appellant Joyce Davidson to file a letter brief

addressing our jun sdiction over this appeal as we were unable to determine from the record before

us whether her March 5. 2012 notice of appeal from the trial court’s December 9, 2011 judgment for

possession was timely. We explained in our letter that generally, a notice of appeal must be filed

within thirty days from the date ofjudgment. TEx. R. App. P.26.1. We explained further that the

record reflected she had filed for bankruptcy, and that the automatic bankruptcy stay had been lifted

February 17, 2012. The record, however, did not reflect the date the bankruptcy petition had been

filed. Because a bankruptcy suspends all periods in the appellate rules from the date bankruptcy is

filed until the stay is lifted and a period that began to run and had not expired at the time the
bankruptcy was filed begins anew when the stay has been lifted, the date she had tiled for bankruptcy

was necessary. See   EX.   R.   App.   P. 8.2, 8.3, We directed Davidson to file her letter brief by April

23, 2012. Davidson failed to comply, and we sent her another letter directing her again to file a letter

brief We cautioned her that, unless the brief was filed by September 6, 2012, we would dismiss the

appeal without further notice. See Tax. R. App. P. 42.3(c). To date, no brief or other correspondence

has been filed with the Court. Accordingly, we dismiss the appeal. See id.



                                                                         C
                                                           DAVID L.BRIDGF
                                                           JUSTICE

12031 1F.P05
                                    (Lniwt uf AipiiIi
                         fiftl! Jitrirt          tf   rxw at Ja1Ia

                                        JUDGMENT
JOYCE DAVIDSON, Appellant                              Appeal from the County Court at Law No. 4
                                                       of Dallas County, Texas. (Tr.Ct.No. CC-il
No. 05-12-0031 l-CV          V.                        07840-D).
                                                       Opinion delivered by Justice Bridges, Justices
DELANO (iORI)ON           AND       [)E N IS E         Richter and Lang participating.
GORDON. Appellees

        In accordance with this Court’s opinion of this date, we DiSMISS the appeal. We ORDER
that appellees Delano Gordon and I)enise Gordon recover their costs, if any, of this appeal from
appellant Joyce t)avidson.


Judgment entered October 9, 2012.



                                                                              I   —
                                                       -    ---




                                                                     -




                                                       DAVII) L. BRIDGES/I
                                                       JUSTICE